United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3478
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Minor Moody,                             *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: March 28, 2002
                              Filed: April 4, 2002
                                   ___________

Before BOWMAN, LOKEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Minor Moody appeals from the district court’s1 commitment order following
proceedings under 18 U.S.C. § 4246. Having carefully reviewed the record, and
having considered the unanimous expert opinion, we reject Moody’s contention that
the district court clearly erred in finding he suffered from a mental disease or defect
such that his unconditional release would create a substantial risk of danger. See


      1
      The HONORABLE GARY A. FENNER, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
HONORABLE JAMES C. ENGLAND, United States Magistrate Judge for the
Western District of Missouri.
United States v. S.A., 129 F.3d 995, 1000 (8th Cir. 1997) (standard of review), cert.
denied, 523 U.S. 1011 (1998). Accordingly, we affirm the judgment of the district
court committing Moody to the custody of the Attorney General pending the location
of a suitable facility to oversee his conditional release. We grant counsel’s motion
to withdraw, over Moody’s resistance.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-